Citation Nr: 1043356	
Decision Date: 11/18/10    Archive Date: 11/24/10

DOCKET NO.  08-06 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Whether there is new and material evidence to reopen a claim 
for service connection for a bilateral eye disorder ("damage to 
eyes").

2.  Entitlement to service connection for a bilateral eye 
disorder. 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from August 1976 to June 1980.

This appeal to the Board of Veterans' Appeals (Board) is from an 
August 2006 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Portland, Oregon - which reopened 
the Veteran's only remaining claim for service connection for a 
bilateral eye disorder on the basis of new and material evidence, 
but then proceeded to deny this claim on its underlying merits.

There initially were two additional claims being contested - for 
a rating higher than 10 percent for a right knee disability and 
for service connection for a low back disorder, including 
secondary to the right knee disability.  In his October 2006 
notice of disagreement (NOD), the Veteran disagreed 
with the decision concerning all three claims - his bilateral 
eye disorder, right knee disability, and low back disorder, and 
accordingly was provided a Statement of the Case (SOC) in January 
2008 concerning all three of these claims.  However, his February 
2009 substantive appeal (on VA Form 9), perfecting his appeal to 
the Board, only listed his continued disagreement with the 
decision concerning his bilateral eye and low back disorders, so 
not also the rating for his right knee disability.  38 C.F.R. 
§ 20.200 (2010).

Moreover, in another decision since issued in March 2009, the RO 
granted service connection for the low back disorder and assigned 
an initial 20 percent rating retroactively effective from January 
31, 2006.  The Veteran did not appeal either the initial rating 
or effective date assigned for that disability, so his 
low back claim also is no longer at issue.  See Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim 
for service connection is granted during the pendency of the 
appeal, a second NOD thereafter must be timely filed to initiate 
appellate review of the claim concerning "downstream" issues such 
as the compensation level assigned for the disability and 
effective date).



A hearing at the RO before the Board (Travel Board hearing) was 
scheduled for April 2010.  However, the Veteran cancelled the 
hearing and, instead, was given 60 days to submit additional 
evidence in support of his claim - which he did in June 2010.

In this decision, like the RO, the Board is reopening the claim 
for service connection for a bilateral eye disorder on the basis 
of new and material evidence.  Since, however, this claim 
requires further development before being readjudicated on its 
underlying merits, the Board is then remanding this claim to the 
RO via the Appeals Management Center (AMC).


FINDINGS OF FACT

1.  An unappealed April 1981 RO rating decision initially 
considered and denied the Veteran's claim for service connection 
for a bilateral eye disorder because he did not have evidence of 
a chronic (meaning permanent) disability since service.  

2.  Some of the additional evidence since received, however, is 
not cumulative or redundant of the evidence already considered in 
that prior decision and relates to an unestablished fact needed 
to substantiate this claim.


CONCLUSIONS OF LAW

1.  The RO's April 1981 rating decision denying service 
connection for a bilateral eye disorder is final and binding 
based on the evidence then of record.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104(a) 3.160(d), 20.200, 20.302, 20.1103 
(2010).

2.  But new and material evidence has been received since that 
decision to reopen this claim.  38 U.S.C.A. §§ 5107, 5108; 38 
C.F.R. §§ 3.102, 3.156, 3.159.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has 
duties to notify and assist claimants in substantiating claims 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).

Here, though, since the Board is reopening the claim on the basis 
of new and material evidence, the Board need not determine 
whether there has been compliance with these notice and duty to 
assist provisions insofar as apprising the Veteran of the 
specific reasons for the prior denial of his claim.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006); VA Gen. Couns. Mem., para. 2, 3 
(June 14, 2006).  Moreover, the Board will be in a better 
position to determine whether there has been compliance with the 
remaining duty to notify and assist provisions of the VCAA once 
the additional remand development of the claim is completed.  
So a decision concerning that is being temporarily deferred.

II.  Whether there is New and Material Evidence to Reopen the 
Claim for Service Connection for a Bilateral Eye Disorder

As already alluded to, an earlier April 1981 rating decision 
initially considered and denied this claim.  And although the 
Veteran filed an NOD in response to that decision, to initiate an 
appeal, he failed to perfect his appeal by also filing a timely 
substantive appeal (a VA Form 9 or equivalent).  As such, that 
decision became final and binding on him based on the evidence 
then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.200, 20.302, 20.1103.

The Veteran filed a petition to reopen this claim in December 
2005.  Therefore, the amended regulations with respect to new and 
material evidence are for application.  
See 66 Fed. Reg. at 45,620, indicating to apply the revised 
version of 38 C.F.R. § 3.156 to petitions to reopen, as here, 
filed on or after August 29, 2001.

The Board must make this threshold preliminary determination of 
whether to reopen based on the receipt of new and material 
evidence, irrespective of what the RO may have determined in this 
regard, because this initial determination affects the Board's 
jurisdiction to adjudicate the underlying claim on its merits on 
a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  See also 
Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996) and 
VAOPGCPREC 05-92 (March 4, 1992).  If the Board finds that no 
such evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in this regard is 
irrelevant.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).

When determining whether a claim should be reopened, the Board 
performs a 
two-step analysis.  The first step is to determine whether the 
evidence presented or secured since the last final disallowance 
of the claim is "new and material."  See 38 U.S.C.A. § 5108; 
Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  
According to VA regulation, "new" means existing evidence not 
previously submitted to agency decision makers.  "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence cannot be cumulative or redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Second, if VA determines the evidence is new and material, it may 
then proceed to evaluate the merits of the claim on the basis of 
all the evidence of record, but only after ensuring the duty to 
assist has been fulfilled.  See Winters v. West, 12 Vet. App. 
203, 206 (1999) (en banc) (discussing the analysis set forth in 
Elkins v. West, 12 Vet. App. 209 (1999)), overruled on other 
grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 (Fed. 
Cir. 2000).  This second step becomes applicable only when the 
preceding step is satisfied.  See Vargas-Gonzalez v. West, 
12 Vet. App. 321, 325 (1999).



VA is required to review for newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis to determine whether a claim 
should be reopened and readjudicated on the merits.  Evans v. 
Brown, 9 Vet. App. 273, 283 (1996).  The newly presented evidence 
need not be probative of all the elements required to award the 
claim, but it must be probative as to each element that was a 
specified basis for the last disallowance.  Id., at 284.

In determining whether evidence is new and material, the 
credibility of the evidence in question is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  This presumption only 
applies when making a determination as to whether the evidence is 
new and material.  It does not apply when making a determination 
as to the ultimate credibility and weight of the evidence as it 
relates to the merits of the claim.  Essentially, the presumption 
of credibility "dissolves" once the claim is reopened and 
decided on the merits.  See, too, Duran v. Brown, 7 Vet. App. 216 
(1994) (indicating "Justus does not require the Secretary [of VA] 
to consider the patently incredible to be credible").

In the prior April 1981 decision, the RO denied the claim because 
there was no competent and credible evidence of a chronic 
(meaning permanent) eye disorder as a result of an injury in 
service, i.e., no proof of residual disability.  At the time of 
that decision, the evidence of record included the report of a 
March 1981 VA compensation examination indicating the Veteran did 
not have permanent disability from a blast injury in service.

During the many years since that April 1981 decision, however, 
the Veteran has submitted additional VA treatment records dated 
from January to April 2006, including the report of a more recent 
January 2006 VA compensation examination, private treatment 
records from Dr. S.T. dated in October 2004, medical treatise 
evidence dated in May 2010, and a private treatment record from 
Dr. T.S. dated in June 2010, all showing evaluation and treatment 
for various eye disorders.



Importantly, and in contrast to the Veteran's previous eye 
examinations, the most recent private treatment record from Dr. 
T.S. indicates the eye disorders the Veteran suffers from are a 
result of "blast injuries" - so presumably in reference to the 
injury in service  And, as a result, according to this doctor, 
"the delicate blood vessels of the eye have been injured and 
this injury leads to recurrent inflammation."  This most recent 
evidence addresses the potential etiology of the Veteran's eye 
disorder and, importantly, attributes it to his military service, 
albeit based on the Veteran's self-reported history.

So unlike when the RO initially considered and denied the claim 
in April 1981, there is now competent evidence confirming the 
Veteran has a current bilateral eye disorder with similar 
symptomatology as previously noted in the April 1981 rating 
decision.  Moreover, there are indications this disorder may be 
attributable to his military service - and, indeed, to the 
specific blast injury alleged.  And, as explained, the 
credibility of this additional evidence is presumed - albeit for 
the limited purpose of determining whether this evidence is new 
and material.  Justus, 3 Vet. App. 510, 513 (1992).  As the Court 
explained in Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), 
new evidence is sufficient reopen a claim if it contributes to a 
more complete picture of the circumstances surrounding the origin 
of the disability at issue, even where this additional evidence 
is not enough to convince the Board to grant the claim.

This finding of new and material evidence does not mean the claim 
ultimately will be granted, only that it is deserving of further 
consideration on its underlying merits.  So to this extent, and 
this extent only, the appeal is being granted subject to the 
further development of this claim on remand.


ORDER

As there is new and material evidence, the petition to reopen the 
claim for service connection for a bilateral eye disorder is 
granted.


REMAND

Before addressing this claim on its underlying merits, the Board 
finds that additional development of the evidence is required.

Another VA compensation examination and medical nexus opinion are 
needed in order to reconcile the conflicting opinions rendered by 
the January 2006 VA compensation examiner and the June 2010 
examination conducted by Dr. T.S., specifically considering the 
etiology of the Veteran's current disorders and whether they are 
attributable to his military service and, in particular, to a 
blast injury.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 
U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  See also 
Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).

The Veteran was provided a VA compensation examination in January 
2006 to determine whether his complaints of eye problems were 
related to his in-service injury.  At the time of that 
examination, the VA examiner noted the Veteran's STRs clearly 
documented the injury to the Veteran's eyes in May 1980.  The 
examiner also stated that the Veteran's current bilateral eye 
disorder is due to his severe dry eyes.  Specifically, based on 
the history the examiner obtained, the examiner opined that he 
did not believe "the corneal abrasions/ flash burns were severe 
enough to cause the dry eye problems he suffers today."  The 
examiner cited the documented treatment in the STRs noting that 
his eyes were bandaged for one day and there were no lasting 
effects after several days.  

The private treatment records from Dr. T.S. submitted by the 
Veteran in July 2010 and dated June 2010, confirmed the Veteran 
suffers from eye disorders, including recurrent inflammation of 
the right eye, chronic photophobia, and chronic dry eye.  Dr. 
T.S. states that the Veteran's in-service injury caused a loss of 
endothelial cells, which causes blood vessels to leak.  As a 
result, minor irritations cause inflammation of the eyes.  Dr. 
T.S. opined that "because of the blast injuries, the delicate 
blood vessels of the eye have been injured and this injury leads 
to recurrent inflammation," which he states also causes dry 
eyes.  Therefore, a medical opinion concerning this determinative 
issue, i.e., the etiology of the Veteran's bilateral eye 
disorder, is still needed.  See Watson v. Brown, 4 Vet. App. 309, 
314 (1993) ("A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and an 
injury or disease incurred in service.").  See, too, Maggitt v. 
West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 
546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. 
Cir. 1998).

Accordingly, this claim is REMANDED for the following additional 
development and consideration:

1.  Schedule the Veteran for another VA 
compensation examination with a new VA examiner 
for a medical nexus opinion concerning the 
likelihood (very likely, as likely as not, or 
unlikely) that any current diagnoses of 
bilateral eye disorders are attributable to his 
military service.  The examiner must 
specifically consider the conflicting medical 
opinions, the January 2006 VA compensation 
examination and Dr. T.S. June 2010 examination, 
concerning the etiology of the Veteran's eye 
disorder.  Specifically, the VA examiner is 
asked to determine whether the Veteran's 
disorder would be of the type and consequence 
to result from flash burns occurring in May 
1980.  

The Veteran is hereby advised that failure to 
report for this scheduled VA examination, 
without good cause, may have adverse 
consequences on this pending claim.

The examination should include any diagnostic 
testing or evaluation deemed necessary.  The 
claims file, including a complete copy of this 
remand, must be made available for review of 
the Veteran's pertinent medical and other 
history.  

The term "as likely as not" 
(50 percent/greater probability) does not mean 
merely within the realm of medical possibility, 
rather that the weight of medical evidence both 
for and against a conclusion such as causation 
is so evenly divided that it is as medically 
sound to find in favor of that conclusion as it 
is to find against it.  

The examiner must discuss the rationale of the 
opinion, whether favorable or unfavorable, 
based on the findings on examination and 
information obtained from review of the record.

2.  Then readjudicate the claim for service 
connection for a bilateral eye disorder on a de 
novo basis, in light of the additional 
evidence.  If this claim is not granted to the 
Veteran's satisfaction, send him a supplemental 
statement of the case (SSOC) and give him an 
opportunity to submit additional evidence 
and/or argument in response before returning 
the file to the Board for further appellate 
consideration of this claim.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


